             Case 1:19-cv-00986 Document 2 Filed 04/09/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                             )
PUBLIC CITIZEN,                              )
        1600 20th Street NW                  )
        Washington, DC 20009,                )
                                             )
PUBLIC CITIZEN FOUNDATION,                   )
        1600 20th Street NW                  )
        Washington, DC 20009,                )
                                             )
and                                          )
                                             ) Civil Action No. 1:19-cv-986
DAVID HALPERIN,                              )
        c/o Public Citizen                   )
        1600 20th Street NW                  )
        Washington, DC 20009,                )
                                             )
                 Plaintiffs,                 )
                                             )
                 v.                          )
                                             )
ELISABETH DEVOS,                             )
in her official capacity as Secretary of the )
U.S. Department of Education,                )
        Office of the Secretary              )
        400 Maryland Avenue SW               )
        Washington, DC 20202,                )
                                             )
and                                          )
                                             )
UNITED STATES DEPARTMENT OF                  )
EDUCATION,                                   )
        400 Maryland Avenue SW               )
        Washington, DC 20202,                )
                                             )
                 Defendants.                 )
                                             )

CERTIFICATE REQUIRED BY LCVR 26.1 OF THE LOCAL RULES OF THE UNITED
       STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

       I, the undersigned, counsel of record for plaintiff Public Citizen and Public Citizen

Foundation certify that to the best of my knowledge and belief, the following are parent companies,
               Case 1:19-cv-00986 Document 2 Filed 04/09/19 Page 2 of 2
DRAFT


subsidiaries, affiliates, or companies which own at least 10 percent of the stock of Public Citizen

or Public Citizen Foundation which have any outstanding securities in the hands of the public:

        None.

        These representations are made in order that judges of this Court may determine the need

for recusal.

Dated: April 9, 2019                                Attorney of Record for Public Citizen and
                                                    Public Citizen Foundation


                                                    /s/ Nandan M. Joshi
                                                    Nandan M. Joshi (DC Bar No. 456750)
                                                    Public Citizen Litigation Group
                                                    1600 20th Street NW
                                                    Washington, DC 20009
                                                    (202) 588-1000




                                                2
